                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


R.S.,1

                          Plaintiff,

vs.                                                  Case No. 18-2575-SAC

COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

                          Defendant.


                             MEMORANDUM AND ORDER

        On June 30, 2015, plaintiff filed an application for social

security      disability    insurance    benefits.        Plaintiff   alleged   a

disability onset date of May 26, 2011.           The application was denied

initially and on reconsideration.            An administrative hearing was

conducted on July 18, 2017.            The administrative law judge (ALJ)

considered the evidence and decided on November 8, 2017 that

plaintiff was not qualified to receive benefits.                 This decision

has been adopted by defendant.          This case is now before the court

upon plaintiff’s request to reverse and remand the decision to

deny plaintiff’s application for benefits.

I.     STANDARD OF REVIEW

        To qualify for disability benefits, a claimant must establish

that he or she was “disabled” under the Social Security Act, 42




1   The initials are used to protect privacy interests.

                                        1
U.S.C. § 423(a)(1)(E), during the time when the claimant had

“insured status” under the Social Security program.        See Potter v.

Secretary of Health & Human Services, 905 F.2d 1346, 1347 (10th

Cir. 1990); 20 C.F.R. §§ 404.130, 404.131.       To be “disabled” means

that the claimant is unable “to engage in any substantial gainful

activity by reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for

a continuous period of not less than 12 months.”               42 U.S.C. §

423(d)(1)(A).

      The court must affirm the ALJ’s decision if it is supported

by substantial evidence and if the ALJ applied the proper legal

standards.     See Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir.

2009).     “Substantial evidence” is “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.”

Wilson v. Astrue, 602 F.3d 1136, 1140 (10th Cir. 2010)(internal

quotation marks omitted).    “It requires more than a scintilla, but

less than a preponderance.”     Lax v. Astrue, 489 F.3d 1080, 1084

(10th Cir. 2007).   The court must examine the record as a whole,

including whatever in the record fairly detracts from the weight

of   the   defendant’s   decision,   and   on   that   basis    decide   if

substantial evidence supports the defendant’s decision.           Glenn v.

Shalala, 21 F.3d 983, 984 (10th Cir. 1994) (quoting Casias v.

Secretary of Health & Human Services, 933 F.2d 799, 800-01 (10th

Cir. 1991)).     The court may not reverse the defendant’s choice

                                     2
between two reasonable but conflicting views, even if the court

would have made a different choice if the matter were referred to

the court de novo.              Lax, 489 F.3d at 1084 (quoting Zoltanski v.

F.A.A., 372 F.3d 1195, 1200 (10th Cir. 2004)).                        The court reviews

“only the sufficiency of the evidence, not its weight.”                          Oldham v.

Astrue, 509 F.3d 1254, 1257 (10th Cir. 2007).

II.     THE ALJ’S DECISION (Tr. 11-22).

        There is a five-step evaluation process followed in these

cases which is described in the ALJ’s decision.                            (Tr. 12-13).

First, it is determined whether the claimant is engaging in

substantial gainful activity.                Second, the ALJ decides whether the

claimant has a medically determinable impairment that is “severe”

or a combination of impairments which are “severe.” At step three,

the ALJ decides whether the claimant’s impairments or combination

of    impairments        meet    or    medically       equal    the    criteria     of   an

impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1.

Next,    the      ALJ    determines      the       claimant’s    residual    functional

capacity and then decides whether the claimant has the residual

functional capacity to perform the requirements of his or her past

relevant work.            Finally, at the last step of the sequential

evaluation process, the ALJ determines whether the claimant is

able    to   do    any    other       work   considering        his   or   her   residual

functional capacity, age, education and work experience.



                                               3
       In steps one through four the burden is on the claimant to

prove a disability that prevents performance of past relevant work.

Blea v. Barnhart, 466 F.3d 903, 907 (10th Cir. 2006).                       At step

five, the burden shifts to the Commissioner to show that there are

jobs     in   the    economy   with   the       claimant’s    residual   functional

capacity.           Id.   In   this   case,       the   ALJ   decided    plaintiff’s

application should be denied at the fourth or fifth step of the

evaluation process.

       The ALJ made the following specific findings in his decision.

First, plaintiff meets the insured status requirements for Social

Security benefits through December 31, 2016.                    Second, plaintiff

has not engaged in substantial gainful activity since February 13,

2014.2        Third, plaintiff has the following severe impairments:

arthritis of the right shoulder and obesity.                    Fourth, plaintiff

does not have an impairment or combination of impairments that

meet or medically equal the listed impairments in 20 C.F.R. Part

404, Subpart P, Appendix 1.             Fifth, plaintiff has the residual

functional capacity (RFC) to perform light work as defined in 20

C.F.R. 404.1567(b) in that:             she can lift and carry 20 pounds

occasionally and 10 pounds frequently; she can stand or walk a

total of 6 hours in an 8-hour workday and sit up to 6 hours in an

8-hour workday; she can frequently climb ramps or stairs and



2 This date was used because plaintiff filed a prior application for benefits
which was denied on February 12, 2014 and is considered final.

                                            4
occasionally     climb    ladders,    ropes,    or   scaffolds;     she    can

frequently stoop, kneel, crouch, and crawl; she can occasionally

reach overhead with her dominant right upper extremity; and she

can occasionally tolerate exposure to vibration and to unprotected

moving mechanical parts or unprotected heights.            Finally, the ALJ

determined that plaintiff can perform past relevant work as a cake

decorator and photography counter worker and other jobs existing

in the national economy, such as marker, routing clerk, and

photocopy machine operator.

III. ARGUMENTS

      A. Obesity

      Plaintiff’s first argument is that the ALJ failed to properly

consider plaintiff’s obesity pursuant to SSR 02-1p and SSR 96-8p

in making his decision.3       The court rejects this argument for the

following reasons.        First, the ALJ did consider and discuss

plaintiff’s obesity.        He listed plaintiff’s height, weight and

body mass index as an indicator of obesity.           (Tr. 18).     He stated

that plaintiff’s obesity was a severe impairment.             (Tr. 13).     He

also noted the provisions of SSR 02-01p and said that the effects

of plaintiff’s obesity were considered in determining plaintiff’s


3 SSR 02-1P states that defendant will evaluate and explain the effect obesity
has on the severity or functional limitations of an impairment and the effect
obesity has upon a claimant’s ability to physically perform in the work
environment. 2002 WL 34686281 *6-7 (9/12/2002). SSR 96-8P provides in part
that an RFC assessment must include a discussion of objective medical and other
evidence and a discussion of why “reported symptom-related functional
limitations and restrictions can or cannot reasonably be accepted as consistent
with the medical or other evidence.” 1996 WL 374184 *7 (7/2/1996).

                                      5
RFC.     Tr. 18 and Tr. 19 (“The claimant’s obese body habitus [and

other factors] support the . . . residual functional capacity

assessment.”).       Second, the ALJ considered the opinion of an

examining doctor, Dr. Fishman.4            (Tr. 19).     Plaintiff’s obesity

must have been a factor in his findings.                 The ALJ considered

plaintiff’s activities of daily living (Tr. 18), which also must

have involved the limitations from obesity.                  Third, during the

administrative hearing, plaintiff did not claim obesity as a

disabling factor.        (Tr. 118-19); see also Tr. 171, 179.               This

limits    the   impact   of   the   alleged    error    in    considering    and

discussing the obesity factor.

       The court finds that these three factors distinguish this

case from the case cited by plaintiff, DeWitt v. Astrue, 381

Fed.Appx. 782, 784-86 (10th Cir. 2010)5 and that the ALJ’s approach

is similar to that approved by the Tenth Circuit in Smith v.

Colvin, 625 Fed.Appx. 896, 899 (10th Cir. 2015); Arles v. Astrue,

438 Fed.Appx. 735, 740 (10th Cir. 2011); see also, Razo v. Colvin,

663 Fed.Appx. 710, 716-17 (10th Cir. 2016); Rose v. Colvin, 634

Fed.Appx. 632, 637 (10th Cir. 2015).




4 The ALJ gave “some weight” to the limitations found by Dr. Fishman which were
greater than the limitations determined by the ALJ. (Tr. 19).
5 In DeWitt, the ALJ the ALJ cited a doctor’s opinion in discounting a claimant’s

obesity when the opinion never discussed the claimant’s obesity.

                                       6
     B. Wrist pain and migraines

     Plaintiff asserts that the ALJ did not properly evaluate the

impact of plaintiff’s right wrist pain and migraine headaches when

calculating plaintiff’s RFC.           The ALJ did not explicitly discuss

these ailments during his step four analysis.             But, he stated that

he had considered “all symptoms” and the “intensity, persistence,

and limiting effects of the . . . symptoms to determine the extent

to which they limit [plaintiff’s RFC].”              (Tr. 16).       The Tenth

Circuit’s practice is to give credence to such comments.                 Wall,

561 F.3d at 1070.         The ALJ also addressed in some detail the

evidence    regarding      plaintiff’s       right   wrist     and    migraine

impairments    at   Tr.   14   where    he   determined    that   neither   was

“severe.”     He noted that plaintiff’s “hand and wrist pain had no

more than a minimal effect on her ability to perform basic work

related activities,” and that her migraines had been treated with

a NSAID for pain control.       (Tr. 14).

     An ALJ must consider the combined effect of all impairments,

severe or non-severe, in deciding a claimant’s RFC.                  Wells v.

Colvin, 727 F.3d 1061, 1065 (10th Cir. 2013).         Upon a review of the

record, the court credits the ALJ’s remark that “all symptoms”

were considered and finds that plaintiff’s wrist pain and migraine

headaches were reasonably accounted for in the RFC determination.




                                        7
        C. Dr. Fishman and Dr. Sampat

        Plaintiff alleges that the denial of benefits should be

reversed because the ALJ improperly substituted his own medical

expertise    for   the   opinion   of   Dr.   Ira   Fishman.   Dr.    Fishman

performed a consultative examination of plaintiff on November 18,

2015.     He found:

        This   patient    relates   a   history   of   chronic
        musculoskeletal pain.   The right shoulder examination
        suggests rotator cuff impingement, and examination of
        the right hand suggests the possibility of a median
        neuritis but is not fully conclusive for persistent or
        recurrent carpal tunnel syndrome.     This patient on
        examination today has evidence of patellofemoral
        syndrome involving both knees.

        This patient will be able to tolerate work activities in
        the light physical demand category of work on an
        occasional basis only. She will have to be limited to
        occasional overhead reaching with the right arm and
        occasional kneeling, stooping, and squatting. She will
        also be able to tolerate occasional bending of her neck
        and back. The physical examination that was completed
        today did not indicate a specific neurologic or
        orthopedic reason for her to require use of an assistive
        device to ambulate.

(Tr. 639-40).

        The ALJ gave this opinion “some weight to the limitation to

light exertion level work with occasional limitations in postural

activity and reaching with her right arm.”             (Tr. 19).     He found

that Dr. Fishman’s finding that plaintiff was limited to only

occasional light work activity was not consistent with the mildly

abnormal clinical signs and findings in Dr. Fishman’s report and




                                        8
not consistent with the clinical signs and findings of plaintiff’s

primary care provider.

      The ALJ is required to consider every medical opinion and

“discuss the weight he assigns to such opinions.” Keyes–Zachary v.

Astrue, 695 F.3d 1156, 1161 (10th Cir. 2012). In conducting this

evaluation, the ALJ considers the following factors:

      (1) the length of the treatment relationship and the
      frequency of examination; (2) the nature and extent of
      the treatment relationship, including the treatment
      provided and the kind of examination or testing
      performed; (3) the degree to which the physician’s
      opinion is supported by relevant evidence; (4)
      consistency between the opinion and the record as a
      whole; (5) whether or not the physician is a specialist
      in the area upon which an opinion is rendered; and (6)
      other factors brought to the ALJ’s attention which tend
      to support or contradict the opinion.

20 C.F.R. §§ 404.1527(c), 416.927(c).             But, the ALJ’s decision

need not include an explicit discussion of each factor.               Oldham,

509   F.3d   at   1258.   Nor   is   there    a    requirement   of   direct

correspondence between an RFC finding and a specific medical

opinion on functional capacity.           See Chapo v. Astrue, 682 F.3d

1285, 1288-89 (10th Cir. 2012).          “[T]he ALJ, not a physician, is

charged with determining a claimant's RFC from the medical record.”

Howard v. Barnhart, 379 F.3d 945, 949 (10th Cir.2004). By deciding

what weight to give a doctor’s opinion, an ALJ does not overstep

“’his bounds into the province of medicine.’”               Arterberry v.

Berryhill, 743 Fed.Appx. 227, 231 n.1 (10th Cir. 2018)(quoting

Miller v. Chater, 99 F.3d 972, 977 (10th Cir. 1996)).

                                     9
     The ALJ’s reasons for giving limited weight to Dr. Fishman’s

opinion as to functional capacity find support in the record.    For

instance, Dr. Fishman recorded slight hypesthesia in the right

hand; slight antalgic gait; and slight crepitus of both knees.

(Tr. 639).   It was reasonable to characterize Dr. Fishman’s range

of motion findings as mildly limited.     Other examination findings

in the record also could reasonably be construed as inconsistent

with Dr. Fishman’s conclusions.       E.g., Tr. 561, 636, 698.   The

court finds no error in the ALJ’s evaluation of Dr. Fishman’s

report.

     Plaintiff asserts that Dr. Pravin Sampat’s report does not

deserve substantial weight because he did not examine or treat

plaintiff and because his opinions were stale.    These arguments do

not convince the court to reverse the denial of benefits.    The ALJ

acknowledged that Dr. Sampat was a consulting source, not an

examining source, and he did not adopt Dr. Sampat’s conclusion

that plaintiff could perform some, but less than a full range, of

medium work.    He gave only “some weight” to Dr. Sampat’s opinion,

which he considered generally consistent with the mild clinical

signs and findings, but inconsistent with the ongoing treatment

plaintiff had received for shoulder and hip pain.    (Tr. 18-19).

     The ALJ fulfilled his role in weighing the doctors’ opinions

in this case.    The court finds no error which warrants reversing

the decision to deny benefits.

                                 10
       D. Conservative treatment history

       Plaintiff alleges that the ALJ’s decision is unsupported in

part     because     the     ALJ      improperly       considered         plaintiff’s

conservative       treatment         history     in        rejecting      plaintiff’s

allegations.      Plaintiff asserts that she was unable to afford even

some medications and suggests that this may account for her

conservative treatment history.               She points to a medical record

indicating that she was unable to afford Neurontin in June 2013 so

a switch was made to Meloxicam.           (Tr. 698).

       The ALJ did find that plaintiff’s conservative treatment

history was inconsistent with total physical disability.                     (Tr. 17-

18).     He noted that plaintiff has not had surgery (post-2011),

physical    therapy,       injection    therapy       or    taken    narcotic    pain

medications for the joint pain she has suffered.6                    (Tr. 17).      The

court finds this was a reasonable factor to consider, among others,

in deciding whether plaintiff’s pain was totally disabling.                         See

Barnhill-Stemley v. Colvin, 607 Fed.Appx. 811, 815 (10th Cir.

2015);    Wall,    561   F.3d   at    1069.      Aside      from    the   example    of

substituting Meloxicam for Neurontin, plaintiff does not point to

evidence of treatments which were recommended to plaintiff but

declined because of their cost.               This is relevant because two of

the factors to be considered when evaluating a failure to pursue



6 According to the ALJ’s decision, plaintiff had carpal tunnel release surgery
in 1999 and right shoulder surgery in 2009 and 2011. (Tr. 14 and 17).

                                         11
treatment are whether the treatment was prescribed and refused.

Thompson v. Sullivan, 987 F.2d 1482, 1490 (10th Cir. 1993).

        Under the circumstances presented here, the court finds no

error    in   the    ALJ’s    consideration     of   plaintiff’s      conservative

treatment history.

        E. Activities of daily living

        Plaintiff alleges that the ALJ erred in relying on plaintiff’s

activities      of    daily     living    to     discount     plaintiff’s       pain

allegations.        The ALJ noted in his decision that plaintiff drives

short distances, occasionally helps with the dishes, reads books

or ebooks on a tablet, performs her personal care independently,

does laundry, cooks meals that don’t involve too much stirring or

standing, does light housework once a week, mows the lawn in 15 to

20 minute increments, attends her daughter’s school and sporting

events, enjoys camping and fishing when possible, and sits to watch

television or movies without significant limits.                 (Tr. 18).      The

Tenth Circuit has approved the denial of benefits in similar cases

where ALJs considered daily activities to evaluate the credibility

of pain testimony.           Newbold v. Colvin, 718 F.3d 1257, 1267 (10th

Cir. 2013); Wilson, 602 F.3d at 1146.                The court recognizes that

an ALJ “may not rely on minimal daily activities as substantial

evidence      that    a   claimant   does      not   suffer   disabling       pain.”

Thompson, 987 F.2d at 1489.               Here, the ALJ could reasonably

conclude      that    plaintiff’s    daily      activities     were    more    than

                                         12
“minimal,” and consider the daily activities in combination with

other factors in determining that plaintiff’s pain is not as severe

as alleged and to support the ALJ’s formulation of plaintiff’s

RFC.     See   Valles   v.   Colvin,    2015   WL   5579573   *5-6   (D.Colo.

9/23/2015).

       F. Vocational expert testimony

       The vocational expert (VE) testified that one of plaintiff’s

past jobs “sounded more like a baker helper” which was medium work.

(Tr. 130).      She testified that plaintiff’s past job as cake

decorator (DOT # 524.381-010) was light work, and that plaintiff’s

past job as photography counter worker (DOT # 249.366-010) was

light work.     The ALJ asked the VE to respond to the following

query:

       assume an individual who could occasionally lift up to
       20 pounds, frequently lift or carry up to 10 pounds,
       stand or walk for six hours and sit for six hours over
       an eight-hour day. Frequently climbing ramps or stairs,
       occasionally climbing ladders, ropes or scaffolds,
       frequently stooping, kneeling, crouching and crawling,
       occasional overhead reaching with the dominant right
       upper extremity, and can occasionally tolerate exposure
       to vibration and unprotected moving mechanical parts or
       unprotected heights. Could such person perform any of
       [plaintiff’s] past work?

(Tr. 130-31).    The VE responded that the person could perform the

job of photography counter worker and cake decorator as actually

performed by plaintiff and as generally performed.               (Tr. 131).

The VE further testified that the person could also do the jobs of

marker (DOT # 209.587-034); routing clerk (DOT # 222.687-022); and

                                       13
photocopy machine operator (DOT # 207.685-014). Id. The VE stated

that     her    testimony       was   consistent        with   the    Dictionary     of

Occupational Titles although the limitation as to overhead reach

wasn’t covered in the DOT and that her testimony in that regard

was based upon her years of experience and knowledge in the

vocational field.           (Tr. 132).

        It was not clear whether plaintiff’s cake decorating work was

combined with work as a baker helper – a medium exertion level

job.      So,    the    ALJ    determined      that     plaintiff    was   capable   as

performing the job of cake decorator as generally performed and as

a photography counter worker as she actually performed it and as

it is generally performed.               (Tr. 20).       He said this finding “is

supported       by    the   uncontroverted        testimony    of    the   vocational

expert.”       Id.

               1. Step four

        The VE’s testimony is relevant to the ALJ’s step four analysis

where    the    ALJ    is     required    to     make   findings     regarding:      1)

plaintiff’s RFC; 2) the physical and mental demands of plaintiff’s

past relevant work; and 3) whether plaintiff has the ability to

meet the physical and mental demands of plaintiff’s past relevant

work.     See Winfrey v. Chater, 92 F.3d 1017, 1023 (10th Cir. 1996).

        Plaintiff claims that the ALJ’s conclusion that plaintiff

could perform past relevant work is flawed because the record does

not document the physical and mental demands of plaintiff’s past

                                            14
relevant work.       The VE testified that the jobs qualified as light

work and made reference to the DOT which describes the physical

and mental demands of the jobs the VE mentioned.              The ALJ adopted

the VE’s testimony.        This is sufficient to document the ALJ’s

conclusions because “[a]n ‘ALJ may rely on information supplied by

the VE at step four.’”         Doyal v. Barnhart, 331 F.3d 758, 761 (10th

Cir. 2003)(quoting Winfrey, 92 F.3d at 1025).               It is unnecessary

for the ALJ to use the phrase “I find” in making his step four

analysis   if    the    substance    of    the   analysis    is   sufficiently

articulated.     Id.      The court finds that the ALJ sufficiently

explained and supported his step four analysis in this case.

           2. Step five

     Plaintiff argues that the ALJ erred when he failed to resolve

an alleged conflict between the VE’s testimony and the DOT job

descriptions to which she referred in her testimony. The ALJ asked

the VE to assume that a person could engage in occasional overhead

reaching with her right dominant upper extremity.                  The DOT job

descriptions    to     which   the   VE   referred   (except      for   the   job

description for photography counter worker) called for frequent

reaching, although the DOT descriptions do not separately classify

reaching overhead as a physical criterion.

     The court finds that the ALJ did not commit error for two

reasons.   First, the Tenth Circuit has held in this situation that

the VE’s testimony did not conflict with the DOT job description.

                                      15
In Segovia v. Astrue, 226 Fed.Appx. 801, 804 (10th Cir. 2007), the

court held that where a job characteristics dictionary did not

separately classify overhead reaching, but did provide that two

positions required “frequent” reaching, there was no conflict when

a VE testified that he was aware of the claimant’s limitations to

“occasional” overhead reaching and that the jobs were open to the

claimant.   The court stated that the VE’s testimony did not

“conflict” with the job dictionaries so much as clarify “how their

broad categorizations apply to this specific case.”      Id.   This

court has applied Segovia in analogous fact situations multiple

times. See Bennett v. Berryhill, 2018 WL 6267767 *9 (D.Kan.

11/30/2018); Christie v. Berryhill, 2018 WL 2445032 *5-6 (D.Kan.

5/31/2018); Wickliffe v. Berryhill, 2017 WL 3149354 *6-8 (D.Kan.

7/25/2017); Smith v. Colvin, 2015 WL 4946411 *4 (D.Kan. 8/19/2015).

     Second, the ALJ asked the VE if her testimony was consistent

with the DOT.   She replied that it was, but that her response as

to overhead reaching was based upon her years of experience and

knowledge because overhead reach is not covered in the DOT.    This

satisfied the ALJ’s obligation to explain a “conflict” between the

VE’s testimony and the DOT.   See Haddock v. Apfel, 196 F.3d 1084,

1091 (10th Cir. 1999).




                                16
IV. CONCLUSION

     For the above-stated reasons, the court affirms defendant’s

decision   to   deny   plaintiff’s   application   for   social   security

benefits and shall dismiss this action to reverse the decision.

     IT IS SO ORDERED.

     Dated this 22nd day of April, 2019, at Topeka, Kansas.



                          s/Sam A. Crow
                          Sam A. Crow, U.S. District Senior Judge




                                     17
